 1   SHARON D. MAYO (SBN 150469)                               JS-6
     sharon.mayo@arnoldporter.com
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 3   San Francisco, CA 94111
     Telephone: 415.471.3100
 4   Facsimile: 415.471.3400
 5   CASSANDRA E. HAVENS (SBN 317241)
     cassandra.havens@arnoldporter.com                                March 5, 2019
 6   ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor                                VPC
 7   Los Angeles, CA 90017
     Telephone: 213.243.4000
 8   Facsimile: 213.243.4199
 9   Attorneys for Plaintiffs
10

11

12                          UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14

15                                     WESTERN DIVISION
16
     TARPO MUSIC PUBLISHING,                 )   Case No. 2:18-cv-09451
17   NOTTING DALE SONGS, MOUSE               )
     ON THA TRACK, LLC, and TRILL            )   [PROPOSED] ORDER ON
18
     PRODUCTIONS,                            )   STIPULATION FOR ENTRY OF
19                                           )   JUDGMENT AGAINST
                         Plaintiffs,         )   DEFENDANTS 6506 HOLLYWOOD
20
                                             )   ASSOCIATES, LP AND ROBERT
21         v.                                )   VINOKUR
22
                                             )
     6506 HOLLYWOOD ASSOCIATES,              )
23   LP, ELIE KHEIR SAMAHA, FOX              )
24   THEATRE GROUP, L.L.C., and              )
     ROBERT VINOKUR,                         )
25                                           )
26                       Defendants.         )
                                             )
27

28
 1         Plaintiffs Tarpo Music Publishing, Notting Dale Songs, Mouse On Tha Track,
 2   LLC and Trill Productions (collectively, “Plaintiffs”) on the one hand, and Defendants
 3   6506 Hollywood Associates, LP (“6506 Hollywood”) and Robert Vinokur (“Vinokur”
 4   and, together with 6506 Hollywood, the “Consenting Defendants”), on the other hand,
 5   have stipulated to the entry of judgment as set forth in their concurrently filed Stipulation
 6   for Entry of Judgment;
 7         After having reviewed and considered the parties’ Stipulation, this Court finds that
 8   it has jurisdiction over the subject matter of this action and over the Parties.
 9         WHEREAS, Plaintiffs are the holders of the copyrights in the musical
10   compositions listed in Schedule A to the Complaint;
11         WHEREAS, Plaintiffs filed this action on November 7, 2018 alleging two counts
12   of copyright infringement and seeking injunctive relief and damages against 6506
13   Hollywood Associates, LP (“6506 Hollywood”) and Robert Vinokur (“Vinokur” and,
14   together with 6506 Hollywood, the “Consenting Defendants”) and other Defendants
15   arising out of the unauthorized public performances of Plaintiffs’ copyrighted musical
16   compositions at the Playhouse, located at 6506 Hollywood Boulevard, Los Angeles,
17   California 90028;
18         WHEREAS, Plaintiffs and the Consenting Defendants have agreed to resolve all
19   claims between them by entering into this Consent Judgment; and
20         WHEREAS, the Court having jurisdiction over the subject matter of this action
21   and over the Parties,
22         The Parties hereby stipulate to the entry by this Court of a consent judgment
23   ordering that:
24   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
25         1.     6506 Hollywood and Vinokur are enjoined and restrained permanently from
26   publicly performing any or all of Plaintiffs’ copyrighted musical compositions and from
27   causing or permitting Plaintiffs’ copyrighted musical compositions to be publicly
28   performed, and from aiding and abetting public performances of such compositions at

                                                 -1-
 1   any establishment owned, operated, managed, and or controlled by the Consenting
 2   Defendants, or either of them, unless the Consenting Defendants shall previously have
 3   obtained permission for such performances, either directly from the Plaintiffs or by
 4   license from the American Society of Composers, Authors and Publishers (“ASCAP”),
 5   Plaintiffs’ performing rights organization.
 6         2.     Judgment is hereby entered against 6506 Hollywood Associates, LP and
 7   Robert Vinokur, jointly and severally, in the sum of Forty Thousand and no/100 dollars
 8   ($40,000.00) (the “Judgment Amount”), which amount can be satisfied by Defendants’
 9   payment of a sum of Thirty Thousand and no/100 dollars ($30,000.00) (the “Settlement
10   Amount”), so long as the Consenting Defendants adhere to the repayment schedule set
11   forth in Paragraph 3, below.
12         3.     The Consenting Defendants shall pay the Settlement Amount to ASCAP, on
13   behalf of the Plaintiffs, in 24 equal monthly installments of $1,250.00 per month, with
14   the first payment to be made within 5 days of execution of this Consent Judgment and
15   the remaining 23 payments to be made on or before the last day of each month from
16   February 28, 2019 through December 31, 2020 (each an “Installment Payment”).
17         4.     The aforementioned payments shall be made either by certified, cashier’s or
18   bank check, or money order, made payable to ASCAP and sent or delivered to ASCAP at
19   its office at 250 W. 57th Street, New York, New York10107, ATTENTION: JACKSON
20   WAGENER; or by wire transfer to an account to be designated by ASCAP. The
21   payments shall be delivered so that they arrive no later than the due dates set forth above.
22         5.     In the event that the Consenting Defendants shall fail to make any of the
23   payments in accordance with the provisions of Paragraphs 3 and 4, Plaintiffs shall provide
24   written notice of such default, via U.S. Mail and email, to: Robert Vinokur, The
25   Playhouse      Group,      1709      Wilcox      Ave.,     Hollywood,       CA      90028,
26   robv@theplayhousegrp.com. The Consenting Defendants shall have the opportunity to
27   cure the default by paying the past due amount within seven (7) days of notice. If the
28   Consenting Defendants fail to cure their default within seven (7) days, Plaintiffs shall be

                                                -2-
 1   entitled to recover the entire Judgment Amount less any payments made by Defendants in
 2   partial satisfaction of this Consent Judgment.
 3         6.     Upon receiving the Settlement Amount (or the Judgment Amount, in the
 4   event of default), Plaintiffs shall file a satisfaction of this Judgment with the Court.
 5         7.     The Consenting Defendants shall not willfully dissipate or encumber their
 6   assets in order to impair ASCAP’s ability to collect the amounts due under this Consent
 7   Judgment. In the event that 6506 Hollywood Associates, LP or Robert Vinokur file a
 8   petition in bankruptcy, any sum then due pursuant to this Consent Judgment shall
 9   constitute a non-dischargeable debt pursuant to 11 U.S.C. § 523(a)(6).
10         9.     This Consent Judgment shall bind and benefit the heirs, executors,
11   administrators, successors, assigns, parents, affiliates, members and subsidiaries of
12   ASCAP and the Consenting Defendants.
13         10.    The Court retains jurisdiction of this action for the purpose of enforcing the
14   provisions of this Consent Judgment.
15         11.    The parties waive any right to appeal this Consent Judgment.
16

17   DATED: March 5, 2019
18

19

20                                           _______________________________ __
21                                           HON. S. JAMES OTERO
                                             UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                -3-
 1   Submitted by:
 2   ARNOLD & PORTER KAYE SCHOLER LLP
 3

 4
     By:
 5

 6   SHARON D. MAYO (SBN 150469)
     sharon.mayo@arnoldporter.com
 7   ARNOLD & PORTER KAYE SCHOLER LLP
 8   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 9   Telephone: (415) 471-3100
10   Facsimile: (415) 471-3400
11   CASSANDRA E. HAVENS (SBN 317241)
12   cassandra.havens@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
13
     777 South Figueroa Street, 44th Floor
14   Los Angeles, California 90017-5844
     Telephone: (213) 243-4000
15
     Facsimile: (213) 243-4199
16
     Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28

                                     -4-
